DETAILED ACTION
	1.	This action is in response to the applicant remarks filed on 2/22/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 10734898) in view of Nagasato (US 20160118961).
Regarding claim 1: Arnold et al. discloses an electric module (i.e. figures 2 and 5), comprising: 
a substrate (i.e. substrate of IC 502); 
an integrated circuit (i.e. integrated circuit that includes the transistors formed on a silicon substrate 504) disposed on the substrate (i.e. substrate of IC 205) and comprising transistors (i.e. transistors 202, 204, 212) of a three-level buck regulator (i.e. 500); 
a capacitive element (i.e. 206) of the three-level buck regulator (i.e. 500) disposed on the substrate (i.e. substrate of IC 502), wherein the capacitive element (i.e. 206) comprises a flying capacitor; and 
an inductive element (i.e. 208) of the three-level buck regulator (i.e. 500) disposed on the substrate (i.e. substrate of IC 502) (i.e. Col. 6, lines 55 through Col. 7, lines 1-10), 
 	but does not specifically disclose an integrated circuit (IC) package disposed on the substrate; and the capacitive element and the inductive element being disposed adjacent to different sides of the IC package.
 	Nagasato disclose a semiconductor device (i.e. figure 5) comprising an integrated circuit (IC) package (i.e. 10) disposed on the substrate (i.e. 100); and the capacitive element (i.e. 20 or 40) and the inductive element (i.e. 30) being disposed adjacent to different sides (i.e. figure 2 shows the capacitor 20 disposed adjacent to the top side, capacitor 40 disposed adjacent to the right side, and the inductor 30 disposed on the bottom side. Therefore, the capacitor 20 or 40 and the inductor 30 are dispose adjacent to different sides) of the IC package (i.e. IC of figure 2).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Arnold et al.’s invention with disposed capacitive and the inductive element as disclose by Nagasato, because it curbs the power source fluctuation.
Regarding claims 2 and 19: Arnold et al. discloses (i.e. figures 2 and 5) wherein the capacitive element and the inductive element are disposed on the same layer of the substrate (i.e. Col. 6, lines 55 through Col. 7, lines 1-10).
Regarding claims 3 and 20: Arnold et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the IC package comprises: at least one first connection terminal coupled to a first terminal of the capacitive element via a first trace of the substrate; at least one second connection terminal coupled to a switching node of the three-level buck regulator and coupled to the inductive element via a second trace of the substrate; and at least one third connection terminal coupled to a second terminal of the capacitive element via a third trace of the substrate.
 	Nagasato disclose a semiconductor device (i.e. figure 5) comprising the IC package comprises: at least one first connection terminal (i.e. T11) coupled (i.e. electrically coupled) to a first terminal of the capacitive element (i.e. 20 or 40) via a first trace (i.e. first electrical trace that coupled the capacitor 20 or 40 to T11) of the substrate (i.e. 100); 
 	at least one second connection terminal (i.e. T10) coupled to a switching node (i.e. VSW) of the three-level buck regulator (i.e. step down regulator of figure 5) and coupled (i.e. electrically coupled) to the inductive element (i.e. 30) via a second trace (i.e. second electrical trace that coupled the inductor 30 to VSW) of the substrate (i.e. 100); and  
 	at least one third connection terminal (i.e. T12) coupled to a second terminal of the capacitive element (i.e. 20 or 40) via a third trace (i.e. third electrical trace that coupled the capacitor 20 or 40 to T12) of the substrate (i.e. 100).   
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Arnold et al.’s invention with device as disclose by Nagasato, because it curbs the power source fluctuation.
Regarding claims 4 and 21: Arnold et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the at least one first connection terminal is located at a first side of a terminal pattern of the IC package; the at least one second connection terminal is located at a second side of the terminal pattern; and the at least one third connection terminal is located at the first side of the terminal pattern.
 	Nagasato disclose a semiconductor device (i.e. figure 5) comprising wherein: the at least one first connection terminal (i.e. T11 on the top side) is located at a first side of a terminal pattern of the IC package; the at least one second connection terminal (i.e. T10 on the bottom side) is located at a second side of the terminal pattern; and the at least one third connection terminal (i.e. T12 on the top side) is located at the first side of the terminal pattern.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Arnold et al.’s invention with device as disclose by Nagasato, because it curbs the power source fluctuation.
Regarding claims 5 and 22: Arnold et al. disclose the IC package comprises a ball grid array (BGA) package, the terminal pattern comprising a BGA pattern of the BGA package; the at least one first connection terminal comprises at least one first ball located at a first outermost edge of the first side of the BGA pattern; the at least one second connection terminal comprises at least one second ball located at a second outermost edge of the second side of the BGA pattern; and the at least one third connection terminal comprises at least one third ball located at the first outermost edge of the first side of the BGA pattern.
 Nagasato disclose a semiconductor device (i.e. figure 5) comprising the IC package comprises a ball grid array (BGA) package, the terminal pattern comprising a BGA pattern of the BGA package (¶ 60); the at least one first connection terminal (i.e. T11) comprises at least one first ball located at a first outermost edge of the first side of the BGA pattern; the at least one second connection terminal (i.e. T10) comprises at least one second ball located at a second outermost edge of the second side of the BGA pattern; and the at least one third connection terminal (i.e. T12) comprises at least one third ball located at the first outermost edge of the first side of the BGA pattern.   
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Arnold et al.’s invention with device as disclose by Nagasato, because it curbs the power source fluctuation.
Regarding claim 6: Arnold et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the at least one first connection terminal is one of a first plurality of terminals of the IC package coupled to the first terminal of the capacitive element via the first trace, at least another one of the first plurality of terminals being located at an inner portion of the terminal pattern; the at least one second connection terminal is one of a second plurality of terminals of the IC package coupled to the inductive element via the second trace, at least another one of the second plurality of terminals being located at the inner portion of the terminal pattern; and the at least one third connection terminal is one of a third plurality of terminals of the IC package coupled to the second terminal of the capacitive element via the third trace, at least another one of the third plurality of terminals being located at the inner portion of the terminal pattern.
 	Nagasato disclose a semiconductor device (i.e. figure 5) comprising the at least one first connection terminal (i.e. T11) is one of a first plurality of terminals of the IC package coupled to the first terminal of the capacitive element (i.e. 20 or 40) via the first trace (i.e. first electrical trace that coupled the capacitor 20 or 40 to T11), at least another one of the first plurality of terminals (i.e. one of T11) being located at an inner portion of the terminal pattern; the at least one second connection terminal (i.e. T10) is one of a second plurality of terminals of the IC package coupled to the inductive element (i.e. 30) via the second trace (i.e. second electrical trace that coupled the inductor 30 to VSW), at least another one of the second plurality (i.e. one of T10) of terminals being located at the inner portion of the terminal pattern; and the at least one third connection terminal (i.e. T12) is one of a third plurality of terminals of the IC package coupled to the second terminal of the capacitive element (i.e. 20 or 40) via the third trace (i.e. third electrical trace that coupled the capacitor 20 or 40 to T12), at least another one of the third plurality of terminals (i.e. one of T12) being located at the inner portion of the terminal pattern.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Arnold et al.’s invention with device as disclose by Nagasato, because it curbs the power source fluctuation.
Regarding claim 7: Arnold et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the at least the other one of the second plurality of terminals is between the at least the other one of the first plurality of terminals and the at least the other one of the third plurality of terminals.
 	Nagasato disclose a semiconductor device (i.e. figure 5) comprising wherein: the at least one first connection terminal (i.e. T11 on the top side) is located at a first side of a terminal pattern of the IC package; the at least one second connection terminal (i.e. T10 on the bottom side) is located at a second side of the terminal pattern; and the at least one third connection terminal (i.e. T12 on the top side) is located at the first side of the terminal pattern.  wherein the at least the other one of the second plurality of terminals is between the at least the other one of the first plurality of terminals and the at least the other one of the third plurality of terminals.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Arnold et al.’s invention with device as disclose by Nagasato, because it curbs the power source fluctuation.
Regarding claim 8: Arnold et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the at least the other one of the second plurality of terminals is located at the first side of the terminal pattern.
 Nagasato disclose a semiconductor device (i.e. figure 5) comprising the at least the other one of the second plurality of terminals is located at the first side of the terminal pattern.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Arnold et al.’s invention with device as disclose by Nagasato, because it curbs the power source fluctuation.
Regarding claim 9: Arnold et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the transistors of the three-level buck regulator comprise a mode transition field-effect transistor (MTF); the IC package further comprises at least one fourth connection terminal coupled to the MTF; and the at least one fourth connection terminal is coupled to the at least one second connection terminal via the second trace of the substrate.
 	Nagasato disclose a semiconductor device (i.e. figure 5) comprising the transistors of the three-level buck regulator comprise a mode transition field-effect transistor (MTF) (i.e. GH); the IC package further comprises at least one fourth connection terminal (i.e. T13) coupled to the MTF; and the at least one fourth connection terminal (i.e. T13) is coupled to the at least one second connection terminal via the second trace (i.e. second electrical trace that coupled the inductor 30 to VSW) of the substrate.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Arnold et al.’s invention with device as disclose by Nagasato, because it curbs the power source fluctuation.
Regarding claim 10: Arnold et al. disclose a multi-level power converter (i.e. figures 1-2 and 5) comprising wherein the transistors of the IC package comprise: 
 	a first transistor (i.e. U1) coupled (i.e. electrically coupled) between an input voltage (VIN) node (i.e. VIN) and a first terminal of the capacitive element (i.e. 210); 
 	a second transistor (i.e. U3) coupled (i.e. electrically coupled) between the first terminal of the capacitive element (i.e. 206) and the inductive element (i.e. 208); 
 	a third transistor (i.e. L1) coupled (i.e. electrically coupled) between the inductive element (i.e. 208) and a second terminal of the capacitive element (i.e. 206); and 
 	a fourth transistor (i.e. L3) coupled (i.e. electrically coupled) between the second terminal of the capacitive element (i.e. 206) and a reference potential node (i.e. 226) of the three-level buck regulator (i.e. 200).  
Regarding claim 18: Arnold et al. discloses (i.e. figures 2 and 5) a method for voltage regulation, comprising: 
selectively coupling, via a plurality of transistors (i.e. 201-204) of a three-level buck regulator (i.e. 500), 
a capacitive element (i.e. 206) between a switching node (i.e. 218) and a voltage rail (i.e. 216) or a reference potential node (i.e. 226), the plurality of transistors (i.e. 201-204) being integrated in an integrated circuit (IC) on a substrate (i.e. substrate of IC 502); and 
generating an output voltage (i.e. Vout) at an output node (i.e. 230) of the three-level buck regulator (i.e. 500) having an inductive element (i.e. 208) coupled between the switching node (i.e. 218) and the output node (i.e. 230), wherein the capacitive element (i.e. 206) comprises a flying capacitor,
but does not specifically disclose the plurality of transistors being integrated in an integrated circuit (IC) package on a substrate; and the capacitive element and the inductive element being disposed adjacent to different sides of the IC package on the same layer of the substrate
	Nagasato disclose a semiconductor device (i.e. figure 5) comprising the plurality of transistors being integrated in an integrated circuit (IC) package (i.e. 10) on a substrate (i.e. 100); and the capacitive element (i.e. 20 or 40) and the inductive element (i.e. 30) being disposed adjacent to different sides (i.e. figure 5 shows the capacitor 20 disposed adjacent to the top side, capacitor 40 disposed adjacent to the right side, and the inductor 30 disposed on the bottom side. Therefore, the capacitor 20 or 40 and the inductor 30 are dispose adjacent to different sides) of the IC package on the same layer of the substrate (i.e. IC and layer of figure 5).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Arnold et al.’s invention with disposed capacitive and the inductive element as disclose by Nagasato, because it curbs the power source fluctuation.
Regarding claim 24: Arnold et al. discloses (i.e. figures 2 and 5) a first terminal of the flying capacitor is coupled to a node between a first transistor and a second transistor (i.e. 202-204) of the three-level buck regulator (i.e. 200), and wherein a second terminal of the flying capacitor (i.e. 206) is coupled to a node between a third transistor and a fourth transistor of a three-level buck regulator.
Regarding claim 11: Arnold et al. discloses (i.e. figures 2 and 5) integrated circuit (IC) package, comprising: 
at least one first connection terminal (i.e. 222) for coupling to a first terminal (i.e. terminal of 206) of a capacitive element (i.e. 206) of a three-level buck regulator (i.e. 200), at least one second connection terminal coupled to a switching node (i.e. 218) of the three-level buck regulator (i.e. 200); at least one third connection terminal (i.e. 228) for coupling to a second terminal (i.e. terminal of 206) of the capacitive element (i.e. 206), wherein the capacitive element (i.e. 206) comprises a flying capacitor; and an IC comprising: a first transistor (i.e. U1) coupled (i.e. electrically coupled) between an input voltage (VIN) (i.e. Vin) node and the at least one first connection terminal (i.e. 222(1)); 
 	a second transistor (i.e. U3) coupled (i.e. electrically coupled) between the at least one first connection terminal (i.e. 222(1)) and the at least one second connection terminal (i.e. 218); 
 	a third transistor (i.e. L1) coupled between the at least one second connection terminal (i.e. 218) and the at least one third connection terminal (i.e. 228(1)); and 
 	a fourth transistor (i.e. L3) coupled between the at least one third connection terminal (i.e. 228(1)) and a reference potential node (i.e. 226) of the three-level buck regulator (i.e. 200),
 	but does not specifically disclose the at least one first connection terminal being located at a first side of a terminal pattern of the IC package; the at least one second connection terminal being located at a second side of the terminal pattern; the at least one third connection terminal being located at the first side of the terminal pattern. 	
 	Nagasato disclose a semiconductor device (i.e. figure 5) comprising the at least one first connection terminal (i.e. T11) being located at a first side (i.e. top side) of a terminal pattern (i.e. pattern of IC) of the IC package (i.e. IC of figure 2);
 	the at least one second connection terminal (i.e. T10) being located at a second side (i.e. on the bottom side) of the terminal pattern (i.e. pattern of IC);
 	the at least one third connection terminal being located at the first side (i.e. on the top side) of the terminal pattern (i.e. pattern of IC).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Arnold et al.’s invention with device as disclose by Nagasato, because it curbs the power source fluctuation.
 	Regarding claim 12: (i.e. see the rejection of claim 4) wherein: the at least one first connection terminal is located at a first edge of the first side of the terminal pattern of the IC package; the at least one second connection terminal is located at a second edge of the second side of the terminal pattern; and the at least one third connection terminal is located at the first edge of the first side of the terminal pattern.  
 	Regarding claim 13: (i.e. see the rejection of claim 5) wherein: the IC package comprises a ball grid array (BGA) package, the terminal pattern comprising a BGA pattern of the BGA package; the at least one first connection terminal comprises at least one first ball located at a first outermost edge of the first side of the BGA pattern; the at least one second connection terminal comprises at least one second ball disposed at a second outermost edge of the second side of the BGA pattern; and the at least one third connection terminal comprises at least one third ball disposed at the first outermost edge of the first side of the BGA pattern.  
Regarding claim 14: (i.e. see the rejection of claim 6) wherein: the at least one first connection terminal is one of a first plurality of connection terminals of the IC package for coupling to the first terminal of the capacitive element, at least another one of the first plurality of connection terminals being located at an inner portion of the terminal pattern; the at least one second connection terminal is one of a second plurality of connection terminals of the IC package coupled to the switching node, at least another one of the second plurality of connection terminals being located at the inner portion of the terminal pattern; and the at least one third connection terminal is one of a third plurality of connection terminals of the IC package for coupling to the second terminal of the capacitive element, at least another one of the third plurality of connection terminals being located at the inner portion of the terminal pattern.  
Regarding claim 15: (i.e. see the rejection of claim 7) wherein the at least the other one of the second plurality of connection terminals is between the at least the other one of the first plurality of connection terminals and the at least the other one of the third plurality of connection terminals.  
 	Regarding claim 16: (i.e. see the rejection of claim 8) wherein the at least the other one of the second plurality of connection terminals is located at the first side of the terminal pattern.  
 	Regarding claim 17: (i.e. see the rejection of claim 9) wherein the IC comprises a mode transition field- effect transistor (MTF), and wherein the IC package further comprises at least one fourth connection terminal coupled to the MTF.  

Allowable Subject Matter
6.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/          Primary Examiner, Art Unit 2838